Title: To James Madison from Henry Aborn and Others, ca. 28 October 1811 (Abstract)
From: Aborn, Henry
To: Madison, James


Ca. 28 October 1811, Washington. The memorialists have learned that “in the allotments of the military Divisions of Washington City,” they have been assigned to the command of Joseph Wheaton. They point out that “efficient organization” requires that “those who are appointed to places of Command, should enjoy the respect and esteem of those who by law are bound to obey,” and that “without this co-operation in a certain degree, experience has uniformly shewn that all laws are unavailing.” They therefore protest against the command of Joseph Wheaton and request the revocation of his commission, submitting the following facts.
“That the said Joseph Wheaton, did some time since in the Book store of William Duane, and at a time when he was Sergeant at arms of the House of Representatives, declare in the presence of General Jackson, the father of John G. Jackson, Esqr. and P. Bishop Esqr. then members of Congress, that he had while acting in the capacity of Sergeant at Arms, destroyed many hundreds of the democratic newspapers, intended for the members of congress. When asked that if in doing so, he was doing his duty? He replied he was doing a duty to society in stopping the progress of such vile Stuff. He was ask’d if he had destroyed any of the news-papers of Cobbet? He replied that, Cobbet, was not so bad as the democratic printers, that he would not only burn the news-papers, but the Editors of them also, and the first should be the Editor of the infamous Boston Chronicle, and next the Editor of the infamous Aurora, at the head of whom he would burn alive, and more, were he president of the U. States, he would send every D——d democrat out of the Country, that they were destitute of principle. He was told that this was the language of Genl. Dayton, he replied they were also the sentiments of his heart. A deposition relative to the above facts is sworn to before Samuel Smallwood Esqr. one of the magistrates of this City, by William Kane, now resident here & formerly agent of William Duane. That the said Joseph Wheaton, at the time when Aron Burr, was arrested, said that Mr. Jefferson, on that occasion had exceeded the powers delegated to him, adding with a sarcastic smile, ‘when Colo. Burr, was fighting the battles of his Country, where was Jefferson? skulking into a cave at Carters Mountain![’]
“That Joseph Wheaton, some time since, when acting as Sergeant at Arms to the House of representatives, the members of which was then in session with closed doors, being ask’d at the door by a citizen of the District, what Congress were about? He replied, no good Sir! they are merely obeying the mandates of Bonaparte! For this conduct he afterwards appologized to congress.
“That the said Joseph Wheaton, did make a declaration before William Brent, Esqr. clerk of the Court, and others, speaking of his business with the Genl. Post Office department, and of the refusal of the Post master General, to admit his claim against the public, ‘By G–d I will take a pistol and some day or other, go up to Mr. Grangers Coach and blow his brains out!’ and this because the Post master General, will not permit him to defraud the public. That the said Joseph Wheaton, is notoriously the friend of the Traitor Burr, and a man whose character is so well known, that he is universally despised by the well meaning and virtuous part of the Citizens of this District.”
